— In an action for a judgment declaring that certain real property in the Town of Putnam Valley is exempt (on religious grounds) from real property taxation for the years 1977, 1978 and 1979, plaintiffs appeal *666from a judgment of the Supreme Court, Putnam County (Burchell, J.), entered February 9, 1983, which dismissed the complaint on the merits, after a nonjury trial.
Judgment modified, on the law, by adding a provision declaring that the subject property is not exempt from real property taxes for the years 1977, 1978 and 1979. As so modified, judgment affirmed, without costs or disbursements, on the opinion of Justice Burchell at Special Term (see Lanza v Wagner, 11 NY2d 317, 334, app dsmd 371 US 74). Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.